Citation Nr: 1229048	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  06-24 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Air Force from August 1967 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the Seattle, Washington, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to service connection for PTSD.

In July 2009 and May 2011 decisions, the Board remanded the matter for further development, to include provision of an adequate VA examination.  In the May 2011 decision, the Board additionally recharacterized the issue to include consideration of service connection for all acquired psychiatric disorders, not merely PTSD.  The Veteran, as a layperson, is not competent to distinguish between competing psychiatric diagnoses, and so a claim of service connection for one is considered a claim for all.  Clemons v. Shinseki, 23 Vet. App. 1 (2009)

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, further remand is required to secure compliance with the May 2011 Remand directives.  A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Board directed that an addendum to the January 2010 VA examination was required.  The examiner was directed to, following review of the file, report the basis for his conclusion that a diagnosis of PTSD was not warranted, with reference to the criteria for diagnosis set forth in the DSM-IV.  The October 2011 response from the examiner notes the review of the file, with a summary of the considered findings and documents, and provides a clear and well-reasoned rationale for his conclusion that a diagnosis of PTSD was not warranted.

However, the Board also directed the examiner to specify whether any diagnostic testing, such as the Minnesota Multiphasic Personality Inventory (MMPI) was administered in assessing the Veteran.  The examiner noted the request, and summarized his own and earlier reports of evaluations of the Veteran, but never directly replies to the Board's inquiry.  The Board cannot reach a conclusion regarding testing based on silence.  As the Veteran's representative noted in his June 2012 Informal Hearing Presentation, this does not comply with the Remand order.  Therefore, further remand is required.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records from the VA Puget Sound Health Care System, as well as any other VA facility identified by the Veteran or in the record, for the period of October 2008 to the present.

2.  Schedule the Veteran for a VA initial PTSD examination.  The claims folder must be reviewed in conjunction with this examination, to include a copy of this Remand.  

The examiner must be informed that the occurrence of two alleged events is established.  It is at least as likely as not that an alert occurred at U.S. military installations in August 1968 in response to the Russian/Warsaw Pact invasion of Czechoslovakia.  Further, as a medic, the Veteran was likely exposed to dead or wounded personnel.  The examiner must opine as to whether either event would constitute an adequate stressor for purposes of diagnosing PTSD.

The examiner must specifically state whether any diagnostic testing, such as the MMPI, was conducted is rendering a current diagnosis.

The examiner must identify all current acquired psychiatric disorders.  The examiner must specifically state whether a diagnosis of PTSD is warranted or not.  For all currently diagnosed psychiatric disorders, the examiner must opine as to whether any such is at least as likely as not caused or aggravated by military service.  The examiner should specifically comment on whether in-service psychiatric treatment represents the initial manifestation of any acquired psychiatric disorder.

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


